Case 3:19-cv-00264-DJH-RSE Document 12 Filed 08/26/19 Page 1 of 1 PageID #: 36




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION


NORMAN QUARTERMOUSE                                                                     PLAINTIFF

v.                                                         CIVIL ACTION NO 3:19-CV-264-DJH

BULLITT COUNTY FISCAL COURT et al                                                     DEFENDANT



                                                ORDER

            A telephonic status conference was conducted in this matter on August 26, 2019.
Timothy Denison participated on behalf of the plaintiff. Douglas Scott Porter participated on
behalf of the defendants.
            Based on a discussion, the parties are proceeding with the case in accordance with the
scheduling order entered on June 27, 2019 (DN 11). A further telephonic status conference is
scheduled for December 4, 2019 at 10:00 a.m. before the Honorable Regina S. Edwards, United
States Magistrate Judge. The Court will initiate the call.


            Date: August 26, 2019        ENTERED BY ORDER OF COURT:
                                         REGINA S. EDWARDS, MAGISTRATE JUDGE
                                         UNITED STATES DISTRICT COURT
                                         VANESSA L. ARMSTRONG, CLERK
                                          By:   /s/ Ashley Henry
                                                    Deputy Clerk

Copies to counsel

     0|05
